 1                                                                     Hon. Barbara J. Rothstein

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT FOR THE
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8
     KARNAIL SINGH,                                CASE NO. C18-1867 BJR
 9                                                 ORDER GRANTING UNITED
                                Plaintiff,
                                                   STATES’ MOTION FOR A STAY
                         v.
10                                                 OF CASE IN LIGHT OF LAPSE OF
                                                   APPROPRIATIONS
     MATTHEW WHITAKER; et al.,
11
                                Defendants.
12

13         The United States of America has filed a Motion for a Stay of Case in Light of Lapse

14 of Appropriations, in which the United States seeks a stay of proceedings entered in this case

15 commensurate with the duration of the lapse in appropriations for the United States

16 Department of Justice.

17 //

18 //

19

20

21

22   ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     LAPSE OF APPROPRIATIONS
                                                                          SEATTLE, WASHINGTON 98101
     C18-1867 BJR - 1                                                           (206) 553-7970
1          The Court, having reviewed the pleadings and materials in this case, it is hereby

2 ORDERED that:

3          The Defendants’ Motion for a Stay of Case in Light of Lapse of Appropriations is

4 GRANTED. All deadlines for the above-captioned case are hereby STAYED and shall be

5 EXTENDED commensurate with the duration of the lapse in appropriations. The

6 Government is responsible for notifying the Court once appropriations have been received.

7
                     DATED this 24th day of January, 2019.
8

9                                                    A
                                                     Barbara Jacobs Rothstein
10                                                   U.S. District Court Judge

11
     Presented by:
12
     BRIAN T. MORAN
13
     United States Attorney
14
      s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA No. 34609
15
     Assistant United States Attorney
     United States Attorney’s Office
16
     700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
17
     Phone: 206-553-7970
     Fax: 206-553-4073
18
     Email: kyle.forsyth@usdoj.gov
19
     Attorneys for the United States of America
20

21

22    ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      LAPSE OF APPROPRIATIONS
                                                                            SEATTLE, WASHINGTON 98101
      C18-1867 BJR - 2                                                            (206) 553-7970
